Citation Nr: 0026127	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  00-02 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  

(The issues of entitlement to service connection, to include 
on the basis of exposure to Agent Orange, for a psychiatric 
disability, chloracne, peripheral neuropathy, a liver 
disability and bilateral knee arthritis are the subject of a 
separate decision.)  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
September 1970.  This is an appeal from an April 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office St. Louis, Missouri, Committee on Waivers and 
Compromises which denied entitlement to waiver of recovery of 
an overpayment of improved disability pension benefits.  The 
overpayment is in the amount of $23,410.  

Since the issues of entitlement to service connection, to 
include on a basis of exposure to Agent Orange, for a 
psychiatric disability, chloracne, peripheral neuropathy, a 
liver disability and bilateral knee arthritis differ from the 
waiver issue so greatly, and are within a different aspect of 
the Board's jurisdiction, those issues are being considered 
in a separate decision.  38 C.F.R. § 20.101


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In March 1997 the veteran was awarded improved disability 
pension benefits effective December 1, 1996 based on no 
countable income as reported by him.  

3.  In October 1998 the regional office received information 
that the veteran had been in receipt of a Civil Service 
annuity since December 1, 1996, that exceeded the maximum 
annual rate of improved disability pension that was effective 
at that time.  

4.  In November 1999 the regional office terminated the 
veteran's award of improved disability pension effective the 
date it began or December 1, 1996.  This action resulted in 
the overpayment in question.  

5.  There was a considerable degree of fault on the part of 
the veteran in creation of the overpayment by failing to 
report the receipt of his Civil Service annuity to the VA.  
Recovery of the overpayment would not be inequitable.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits would not be against the principle of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. § 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

The record reflects that in March 1997 the veteran was 
awarded improved disability pension effective December 1, 
1996.  His award included an additional allowance for a 
dependent child.  His award was based on no countable income 
as reported by him.  

In October 1998 the regional office received information that 
the veteran had been in receipt of a Civil Service annuity 
since December 1, 1996, in an amount that exceeded the 
maximum annual pension rate.  Accordingly, in January 1999 
the regional office terminated the veteran's award of 
improved disability pension effective the date it began or 
December 1, 1996.  This action resulted in the overpayment in 
question.  

In his notice of disagreement in August 1999 and substantive 
appeal in February 2000 the veteran indicated that he was 
under the impression that his request for waiver of recovery 
of the indebtedness had been denied on the basis of him 
receiving a retroactive lump-sum payment for the same period 
of time he was receiving the VA improved disability pension 
benefits.  However, the regional office received information 
in March 2000 that the lump-sum payment of some $19,000 the 
veteran had received had been for a grievance settlement he 
filed while with his employer and had nothing to do with his 
Civil Service annuity.  The veteran also provided a copy of a 
statement by his employer reflecting that he had been issued 
a lump-sum payment under the annuity protection program in 
the gross amount of some $19,000 in 1998.  In March 2000 the 
regional office advised the veteran that his improved 
disability pension had been terminated effective December 1, 
1996, because it had received notice that he had been in 
receipt of a Civil Service annuity that exceeded the maximum 
annual pension rate.  He was informed that the termination of 
his benefits had nothing to do with his receipt of the lump-
sum payment of $19,000 in 1998.  The veteran thereafter did 
not question the creation of the overpayment of improved 
disability pension benefits.  Accordingly, the Board 
considers the sole issue on appeal to be that of entitlement 
to waiver of recovery of the overpayment.  

In its April 1999 decision, the Regional Office Committee on 
Waivers and Compromises found no evidence of fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment.  Thus, his request for waiver of 
recovery of the indebtedness was not barred on the basis of 
any of those factors.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
However, the committee found the veteran to be at fault in 
causing the overpayment since he did not report his Civil 
Service annuity to the VA.  It was indicated that although 
collection of the overpayment might cause some financial 
hardship, his fault in causing the overpayment outweighed the 
hardship.  It was further held that a waiver of recovery of 
the overpayment would result in a substantial unfair gain to 
the veteran.  Accordingly, the committee held that recovery 
of the overpayment would not be against the principle of 
equity and good conscience and the veteran's request for a 
waiver of recovery of the overpayment was denied.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts in the particular case must be weighed carefully.  
Different factors will enter into such decision, such as the 
relative fault of the debtor, weighing such fault against any 
fault on the Government's part, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
resulting from recovery of the overpayment, whether recovery 
of the overpayment would defeat the purpose of benefits 
otherwise authorized and whether the debtor relinquished a 
valuable right or changed position by reason of having relied 
upon the erroneous benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  

In this case, when the veteran applied for improved 
disability pension benefits in November 1996 he indicated 
that his only source of income was Supplemental Security 
Income which is not countable income for VA purposes.  On an 
eligibility verification report dated in March 1997, the 
veteran again indicated that his only income was Supplemental 
Security Income.  When he was awarded improved disability 
pension benefits in March 1997 he was informed that his award 
was based on no countable income for himself or his child as 
reported by him.  He was informed that any change in his 
income had to be reported promptly to the VA.  

The record reflects that on December 1, 1996, the veteran was 
in receipt of a Civil Service annuity which exceeded the 
maximum annual rate of improved disability pension for a 
veteran with one child.  However, the veteran did not report 
the receipt of the Civil Service annuity to the VA.  The VA 
regional office initially learned of the Civil Service 
annuity in October 1998 from a source other than the veteran.  
Accordingly, the evidence establishes that there was a 
considerable degree of fault on the part of the veteran in 
creation of the overpayment by failing to report the receipt 
of his Civil Service annuity to the VA.  

In a February 1999 financial status report the veteran 
indicated that in addition to his Civil Service annuity of 
$1,200 per month he was also in receipt of a monthly gross 
salary of $300 based on part-time employment.  He stated that 
his net take home pay was $1,300 per month.  The veteran 
listed $1,809 in average monthly expenses.  However, he 
listed his monthly rent or mortgage payment of $359 twice.  
Thus, the listed expenses total $1,450.  Further, one of his 
expenses was some $300 per month for an automobile payment.  
In this regard, the veteran is expected to afford the 
indebtedness owed the Government the same consideration as 
his other debts.  

It should be kept in mind that the overpayment of improved 
disability pension benefits represented an amount to which 
the veteran was not entitled under the law.  Thus, failure to 
recover the indebtedness would result in an unfair gain for 
the veteran.  The purpose of improved disability pension is 
to provide an income supplement to veterans with very limited 
financial resources and the veteran does not fall within that 
category.  Thus, recovery of the overpayment would not defeat 
the purpose for which the benefits were intended.  There is 
no indication that the veteran relinquished a valuable right 
or changed his position by reason of having relied upon the 
erroneous benefit.  Under the circumstances, the Board 
concludes that recovery of the overpayment of improved 
disability pension benefits would not be against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  It follows that favorable action in 
connection with his appeal is not in order.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is not established.  The 
appeal is denied.  



		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 
- 5 -

- 2 -


